UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4413



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ETOYI MONRAY BLOUNT, a/k/a E,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00009-31)


Submitted:   November 21, 2007            Decided:   December 7, 2007


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Adams, Hickory, North Carolina, for Appellant.    Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Etoyi Monray Blount pled guilty to conspiracy to possess

with intent to distribute more than fifty grams of crack cocaine,

more than five kilograms of cocaine, and more than 1000 kilograms

of marijuana, in violation of 21 U.S.C. § 846 (2000).               The district

court imposed a 262-month sentence, the bottom of the advisory

sentencing guideline range.         Blount’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), suggesting

that Blount’s sentence violates the Sixth Amendment but stating

that, in his view, there are no meritorious issues for appeal.

Blount was informed of his right to file a pro se supplemental

brief but has not done so.        We affirm.

           Counsel    suggests     that     the    district      court   violated

Blount’s Sixth Amendment rights at sentencing by applying the

guidelines in a mandatory fashion.          After United States v. Booker,

543 U.S. 220 (2005), courts must calculate the applicable guideline

range after making the appropriate findings of fact and consider

the range in conjunction with other relevant factors under the

guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied,   126   S.   Ct.   2054   (2006).         This   court   will    affirm   a

post-Booker sentence if it “is within the statutorily prescribed

range and is reasonable.” Id. at 433 (internal quotation marks and

citation omitted).         “A sentence within the proper Sentencing


                                    - 2 -
Guidelines range is presumptively reasonable.”                     United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding application of

rebuttable       presumption    of    reasonableness        to    within-guidelines

sentence).

            Here, the district court sentenced Blount in accordance

with     Booker,      properly        calculating     the        guideline       range,

appropriately treating the guidelines as advisory, and considering

the § 3553(a) factors.          Blount’s 262-month sentence is the bottom

of the guideline range and is below the statutory maximum sentence

of life imprisonment.          See 21 U.S.C.A. § 841(b)(1)(A) (West 1999 &

Supp. 2007).       Finally, neither Blount nor the record suggests any

information so compelling as to rebut the presumption that a

sentence     within      the   properly    calculated       guideline       range    is

reasonable. We therefore conclude that the sentence is reasonable.

            In accordance with Anders, we have reviewed the entire

record     for    any     meritorious      issues     and        have    found     none.

Accordingly, we affirm the district court’s judgment.                      This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in   this    court    for   leave       to    withdraw   from

representation.         Counsel’s motion must state that a copy thereof


                                        - 3 -
was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -